          Case 2:19-cv-00902-WBS-DMC Document 60 Filed 05/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   LIONEL HARPER and DANIEL SINCLAIR,                      Case No. 2:19-cv-00902-WBS-DMC
     individually and on behalf of all other similarly
12   situated and all aggrieved employees,                   ORDER GRANTING JOINT REQUEST TO
                                                             MODIFY SCHEDULING ORDER
13
                   Plaintiffs,
14
     v.
15
     CHARTER COMMUNICATIONS, LLC,
16
                   Defendant.
17

18

19

20
21

22

23

24

25

26
27

28

                                                         1
                         ORDER GRANTING JOINT REQUEST TO MODIFY SCHEDULING ORDER
         Case 2:19-cv-00902-WBS-DMC Document 60 Filed 05/05/20 Page 2 of 2

 1           Having read and considered the Stipulation and Joint Request to Modify Scheduling Order
 2   dated May 1, 2020 (“Stipulation”), and good cause appearing, the Court hereby GRANTS the Parties’
 3   joint request and ORDERS that the Status (Pretrial Scheduling) Order, Dkt. 34, be modified as follows:
 4

 5   Scheduled Item                                         Current date/deadline   Modified date/deadline
 6   Plaintiffs’     filing   of   a   motion   for   class June 8, 2020            July 6, 2020
 7   certification
 8   Defendant’s filing of an opposition to Plaintiffs’ June 29, 2020               July 20, 2020
 9   motion for class certification
10   Plaintiffs’ filing of a reply in support of their July 13, 2020                August 10, 2020
11   motion for class certification
12                                                                                  August 24, 2020 at
     Hearing       on   Plaintiffs’    motion   for   class July 27, 2020           1:30 p.m.
13   certification
14   Expert Report Disclosure Deadline                      July 17, 2020           July 31, 2020
15   Rebuttal Expert Report Disclosure Deadline             July 31, 2020           August 14, 2020
16

17           All other dates, deadlines, and orders set forth in the Status (Pretrial Scheduling) Order remain
18   unchanged.
19

20           IT IS SO ORDERED.
21

22   Dated: May 4, 2020

23

24

25

26
27

28
                                                          2
                         [Proposed] Order Granting Joint Request to Modify Scheduling Order
